Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/18/2021 has been entered. Claims 1-18 are cancelled. Claim 19 and 29 have been amended. Claims 19-38 are pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 1/18/2021 has been considered.  An initialed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. US 9066894 (‘894) is withdrawn in view of the cancellation of the claims.
The rejection of claims 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 10,363,298 (‘298) is withdrawn in view of the cancellation of the claims.
The rejection of claim(s) 17-23, 29 and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marth et al. WO 2009/049234 A2 4/16/2009 is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 17-18 under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. WO. 2015/110831 7/30/15 cited in IDS is withdrawn in view of the cancellation of the claims.

The rejection of claim(s) 17-23, 25-27, 29-33 and 35-37 under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. WO 2018/006034 1/4/2018 with priority to 62/357,645 
The rejection of claims 17-23, 24, 25-27, 28, 29-33, 34 and 35-38 under 35 U.S.C. 103 as being unpatentable over Gray et al. WO 2018/006034 1/4/2018 with priority to 62/357,645 (‘645) July 1, 2016 as evidenced by UniprotKB –P0C6E9 March 18, 2008 further in view of Taylor et al. WO 2015110831 7/30/15 cited in IDS is withdrawn in view of the amendment to the claims.


Claim Rejections Maintained
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. WO2015/110831 7/30/15 cited in IDS.
Taylor et al disclose a method of treating or preventing a disease or condition cause, contributed to or characterized by aberrant cell growth, differentiation or proliferation, wherein the  aberrant cell growth, differentiation or proliferation  is a bacterial infections wherein the bacteria utilize cell surface sialic acid containing 
Taylor disclose that the sialic acid binding molecule comprises the sialic acid binding domain of V. cholerae NanH or S. pneumoniae NanA sialidase and these comprise a carbohydrate binding domain and comprise SEQ ID NO: 1 or 2 or SEQ ID NO: 3 or 4. See page 8 and page 9 lines 1-2.
Taylor et al disclose the sialic acid binding molecule is multimeric CBM  wherein the multimeric CBM comprises two or more V. cholerae NanH sialidases  and/or two or more S. pneumoniae NanA sialidases (see page 9) , wherein the multimeric CBM is Vc2CBMTD or Sp2CBMTD (see page 10 and 11) and  Vc4CBM (see claim 26 on page 59). 

Applicants’ Argument
Taylor is directed to sialic binding molecules for the treatment and/or prevention of diseases caused by bacterial, fungal and/or viral pathogens. In contrast, the presently claimed invention is directed to a method of treating and/or preventing a disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation, or a method of treating cancer. Such diseases or conditions are entirely different from those caused by bacterial, fungal and/or viral pathogens and are not disclosed in Taylor.
Response to Applicants Argument
Applicants’ argument has been carefully considered but is not persuasive. This is because a bacterial or fungal infection is an aberrant cell growth, differentiation and/or proliferation. The instant claims do not make the distinction of what the cell type is. In addition, claim 19 does not disclose aberrant cell growth, differentiation and/or proliferation is cancer.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-23 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14, 16-27, 29-33 and 41 of U.S. Patent No. US 9066894 (‘894). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘894 claims disclose.
With regards to claim 19, the ‘894 claims disclose a method of treating and/or preventing a disease caused, contributed and/or characterized by aberrant cell growth, differentiation and/or proliferation wherein the disease caused, contributed and/or characterized by aberrant cell growth, differentiation and/or proliferation is a bacterial infection wherein the bacterial pathogen is Streptococcus, H. influenzae or Pseudomonas aeruginosa, the method comprising administering a multimeric CBM comprising one or more CBM40 modules including CBM40 derived from Vibrio cholerae. As evidenced from the ‘894 patent specification, the CBM40 derived from V. cholerae is a sialidase encoded by the NanH gene (see under materials and methods column 10 lines 24-29) which NanH sialidase of V. cholerae has the amino acid sequence of SEQ ID NO: 1 as evidenced by as evidenced by UniprotKB –P0C6E9 March 18, 2008 (sequence alignment with SEQ ID NO: 1 cited previously). The CBM40 modules of the ‘894 claims are not the GH33 sialidase as evidenced by the instant specification at page 6 lines 3-5.

Response to Applicant’s Argument
Applicant state that claim 19 is amended to recited a method of treating and/or preventing a disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation, said method comprising administering a sialic acid binding molecule to a subject in need thereof, wherein the sialic acid binding molecule is not a GH33 sialidase.
Applicants’ amendment to claim 19 has been carefully considered but is not found persuasive. The ‘894 claims do disclose a method of treating and/or preventing a disease Vc4CBM of instant claim 28. The CBM40 modules of the ‘894 claims are not the GH33 sialidase as evidenced by the instant specification at page 6 lines 3-5.



Claims 19-22 and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 10,363,298 (‘298). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘298 claims disclose.
a method of  treating and/or preventing a disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation and/or proliferation i.e. administering to a healthy subject in need thereof prior to an infection or a likely infection caused or contributed to by a pathogen  wherein the  term “pathogen” is defined in the ‘298 specification at column 4 lines 44-45 to include bacterial, protozoan pathogens, the method comprising administering a sialic acid binding molecule to a subject in need thereof, wherein the sialic acid binding molecule comprises one or more carbohydrate binding modules such as Sp2CBMTD which comprises the sialic acid binding domain of S. pneumoniae NanA sialidase as evidenced by the ‘298 specification column 6 lines 66-67. As evidenced by the ‘298 specification Sp2CBMTD comprises the sialic acid binding domain of S. pneumoniae NanA sialidase comprising SEQ ID NO: 3 (see the ‘298 patent at column 7 lines 40-67 to column 8 lines 1-22).

Applicants’ amendment to claim 19 has been carefully considered but is not found persuasive. The ‘298 claims disclose a method of treating and/or preventing a disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation, wherein the a aberrant cell growth, differentiation, and/or proliferation is a pathogen infection such as a bacterial  or protozoal pathogen as set forth in the rejection above.  In addition, the ‘298 claims do not disclose that the sialic acid binding molecule is a GH33 sialidase. The sialic acid binding molecule of the ‘298 claims comprises one or more carbohydrate binding module as denoted by Sp2CBMTD.

New Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21, 25, 29-31 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 19 is drawn to a method of treating and/or preventing a disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation, said method comprising administering a sialic acid binding molecule to a subject in need thereof, wherein the sialic acid binding molecule comprises one or more carbohydrate binding modules and further wherein the sialic acid binding molecule is not a GH33 sialidase.
Claim 29 is drawn to a method of treating cancer, said method comprising administering a sialic acid binding molecule to a subject in need thereof, wherein the sialic acid binding molecule comprises one or more carbohydrate binding modules and further wherein the sialic acid binding molecule is not a GH33 sialidase.

The claims require a genus of sialic acid binding molecule comprising one or more carbohydrate binding modules (CBM) and further wherein the sialic acid binding molecule is not a GH33 sialidase.
The claims require that these sialic binding molecules treat and/or prevent  any disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation or treat cancer in a subject in need thereof.
Applicants reduce to practice the CBM of V. cholerae sialidase NanH and the CBM of the S. pneumoniae NanA sialidase. These CBMs are family 40 CBMs (CBM40). See page 6. Monomers and multimers of each CBM40 were tested in vitro in wound healing assays on human lung carcinoma cell lines where little or no wound healing was observed in CBM treated wells as compared to PBS after 24h. See example 1 on page 19.
Wound healing and proliferation was also tested in other cancer cell lines i.e. lung, cervical, breast and colon treated with the CBMs. CBM40 Vc2CBMTD and Sp2CBMTD 
The specification teaches that the results identify that CBMs Vc4CBM, Vc2CBMTD and Sp2CBMTD (but not the non-CBM component (TD), inhibit cellular behaviors required for wound healing (proliferation and migration) and are effective against multiple cancer type cell lines (in vitro) as indicated by experimentation using breast, colon, cervical and lung cell lines. See specification under discussion.

While the specification correlates inhibition of wound healing in breast, colon, cervical and lung cancer cell lines in vitro using CBM40s from V. cholerae NanH sialidase and S. pneumoniae NanA sialidase, there is no written description of other sialic acid binding molecules comprising one or more CBMs that can treat and/or preventing a disease and/ or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation or treat cancer in a subject in need thereof including cancer.
	The description of the CBM40s from V. cholerae NanH sialidase and S. pneumoniae NanA sialidase is insufficient to describe the full genus of sialic acid binding molecules comprising one or more CBMs that can treat and/or preventing a disease and/ or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation or treat cancer in a subject in need thereof.
	Sialidases or neuraminidases, catalyze the hydrolysis of sialic acids from a variety of glycoconjugate and are often modular enzymes, containing accessory modules called carbohydrate binding modules (CBMs). CBMs are grouped into 52 families and subtle differences in the structure of CBMs can lead to diverse ligand specificity. See Connaris et al. JBC vol. 284, no. 11, pp. 7339-7351, March 13, 2009.

	Furthermore, within the CBM40 of sialic acid binding molecules there is little to no structural conservation in the active site residues of these CBM40s and the binding sites are in different locations and lack conserved binding residues for CBM40s. See Boraston et al p. 11359 left column.
	The previous structure-function studies have shown that not all sialic acid binding molecules comprising one or more carbohydrate binding modules bind sialic acid in the same way and to the same effect. Thus, these differences may affect their efficacy in vitro and in vivo in treating or preventing cancer and treating and/or preventing a disease and/ or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation.
	Thus, the disclosure of CBM40 from V. cholerae NanH and S. pneumoniae NanA sialidase and their in vitro activity of inhibition of wound healing in cancer cell lines that have sialylated receptors is not representative of the genus of sialic acid binding molecules comprising CBM(s) for treating cancer and treating and/or preventing a disease and/ or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation such as cancer.

 A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) at 872 F. 3d at 1378-79. 


The claimed genus encompass structurally diverse  sialic acid binding molecules comprising CBMs for treating cancer and treating and/or preventing a disease and/ or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation. However, the specification only describes two CBM40s from NanH and NanA and variants having two or more CBM domains e.g. Vc4CBM or Vc2CBMTD or Sp2CBMTD having in vitro effect in inhibiting wound healing in cancer cell lines having sialylated receptors.

Although the number of the described species appears high quantitatively (e.g. VcCBM, Vc4CBM, Vc2CBMTD, Sp2CBMTD, SpCBM), the described species are all of the similar type of CBM40 from NanH or NanA of V. cholerae and S. pneumoniae, respectively and do not qualitatively represent other types of sialic acid binding molecules comprising carbohydrate binding modules encompassed by the genus. See Ariad, 598 F.3d at 1351[*1301] ("[No] brightline rules governf] the number of species that must be disclosed to describe a genus claim, as this number necessarily changes with each invention, and it changes with progress in a field."). Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1301, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 13 (Fed. Cir. 2014)

Even though other sialic acid binding molecules comprising carbohydrate domains and not a GH33 sialidase can be screened for the claimed activity, possession may not be shown by merely describing how to obtain possession of members of the claimed genus University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries."). See Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).
	In view of the above, considerations, the claims do not comply with the written description requirement.



Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  using the CBM40 of V. cholerae sialidase NanH  or the CBM40 of the S. pneumoniae NanA sialidase to inhibit in vitro wound healing of cancer cell lines which possess sialylated receptors; 
 does not reasonably provide enablement for a method of treating and/or preventing a disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation, said method comprising administering a sialic acid binding molecule to a subject in need thereof, wherein the sialic acid binding molecule comprises one or more carbohydrate binding modules and 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 


Nature of the Invention
Claim 19 is drawn to a method of treating and/or preventing a disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation, said method comprising administering a sialic acid binding molecule to a subject in need thereof, wherein the sialic acid binding molecule comprises one or more carbohydrate binding modules and further wherein the sialic acid binding molecule is not a GH33 sialidase.
Claim 29 is drawn to a method of treating cancer, said method comprising administering a sialic acid binding molecule to a subject in need thereof, wherein the 
Breadth of the Claims
The scope of claim 19 encompasses treating and/or preventing any type of disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation such as cancer using any sialic acid binding molecule comprising one or more carbohydrate binding modules and further wherein the sialic acid binding molecule is not a GH33 sialidase.
The scope of claim 29 encompasses the treatment of any type of cancer  using any sialic acid binding molecule comprises one or more carbohydrate binding modules and further wherein the sialic acid binding molecule is not a GH33 sialidase. Cancer types include breast cancer, bone cancer, brain cancer (gliomas), pancreatic cancer, lung cancer, prostate cancer, skin cancer, ovarian cancer, cervical cancer, head and neck cancers and bowel/colon cancer. The term “cancer” may also include those diseases and/or conditions collectively referred to as “leukemia’s” (both chronic and acute) and any cancer affecting a mucosal/mucosal associated surface or tissue. See specification at page 2-3.
Guidance in the Specification/The Existence of Working Examples

Applicants reduce to practice the CBM of V. cholerae sialidase NanH and the CBM of the S. pneumoniae NanA sialidase. These CBMs are family 40 CBMs (CBM40). See page 6. Monomers and multimers of each CBM40 were tested in-vitro in wound healing assays on human lung carcinoma cell lines were in little or no wound healing was observed in CBM treated wells as compared to PBS after 24h. See example 1 on page 19.
Wound healing and proliferation was also tested in other cancer cell lines i.e. lung, cervical, breast and colon treated with the CBMs. CBM40 Vc2CBMTD and Sp2CBMTD significantly inhibited wound closure in both A549 and HeLa cell lines. Multimeric 
The specification teaches that the results identify that CBMs Vc4CBM, Vc2CBMTD and Sp2CBMTD (but not the non-CBM component (TD), inhibit cellular behaviors required for wound healing (proliferation and migration) and are effective against multiple cancer type cell lines (in-vitro) as indicated by experimentation using breast, colon, cervical and lung cell lines. See specification under discussion.

While the specification correlates inhibition of wound healing in breast, colon, cervical and lung cancer cell lines which have sialylated receptors in vitro using CBM40s from V. cholerae NanH sialidase and S. pneumoniae NanA sialidase, there is no correlation of treating and/or preventing other types of diseases and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation including those that are not characterized by sialylated receptors.
Furthermore, the specification does not correlate the activity of other  sialic acid binding molecules comprising one or more CBMs with treating and/or preventing a disease and/ or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation or treat cancer in a subject in need thereof including cancer.
	
	Sialidases or neuraminidases, catalyze the hydrolysis of sialic acids from a variety of glycoconjugate and are often modular enzymes, containing accessory modules called carbohydrate binding modules (CBMs). CBMs are grouped into 52 families and subtle differences in the structure of CBMs can lead to diverse ligand specificity. See Connaris et al. JBC vol. 284, no. 11, pp. 7339-7351, March 13, 2009, cited in IDS.
	Even within CBM40 family members, the binding interaction can be different. Boraston et al (Biochemistry 2007, 46, 11352-11360) disclose that the quantification of 
	Within the CBM40 of sialic acid binding molecules there is little to no structural conservation in the active site residues of these CBM40s and the binding sites are in different locations and lack conserved binding residues for CBM40s. See Boraston et al p. 11359 left column.
	The previous structure-function studies have shown that not all sialic acid binding molecules comprising one or more carbohydrate binding modules bind sialic acid with the same affinity and thus this difference may affect their efficacy in vitro and in vivo in treating cancer and treating and/or preventing a disease and/ or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation such as cancer.
	Thus, the disclosure of CBM40 from V. cholerae NanH and S. pneumoniae NanA sialidase and their in vitro activity of inhibition of wound healing in cancer cell lines that have sialylated receptors is insufficient correlation of the in vitro or in vivo efficacy of other sialic acid binding molecules in treating cancer and treating and/or preventing a disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation in a subject in need thereof.

State of the Art and Predictability of the Art 
Cancer is a molecularly heterogeneous disease and there are in existence various types of tumors with different histopathologies, genetic and epigenetic variations and clinical outcomes. Ferreira et al (Ferreira, Daniela & Adega, Filomena & Chaves, Raquel. (2013). The Importance of Cancer Cell Lines as in vitro Models in Cancer Methylome Analysis and Anticancer Drugs Testing. 10.5772/1745).
Heterogeneity between and within these diseases seems to preclude any universal treatment against cancer (Corcos et al. Cancer Medicine 2013; 2(4):421-426).

The specification does not correlate the various in vitro effects of said sialic acid binding molecules in the tested cell lines with treating or preventing cancer and any other  disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation in a subject in need thereof.
It is art recognized that for any novel therapy, the transition from the laboratory to the clinic is a quantum leap and results obtained under controlled conditions often differ from the clinical response in patients (see under introduction - Chatterjee et al. Cancer Immunol Immunother. 1994 38:75-82). In addition, cancer cell lines are genetically more complex that the tumour itself. See Ferreira et al at page 142 3rd paragraph
Thus, for an unpredictable and very complex art such as treatment of cancer  or other disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation in human subjects such as cancer more guidance and working example is needed and one of skill in the art as of the effective filing date would   conclude that the in vitro effects of CBM40 of NanH or NanA  lines may not correlate with in vivo treatment or preventative  efficacy for all the different types of cancer in human subjects and also for other types of other  disease and/or condition caused, contributed to and/or characterized by aberrant cell growth, differentiation, and/or proliferation. The specification is not enabling for the use of sialic acid binding molecules comprising CBMs, wherein the sialic acid binding molecule is not a GH33 sialidase as a universal treatment or prevention of all types of cancer or all types of diseases and/or conditions caused, contributed to and/or characterized by aberrant cell growth, differentiation and/or proliferation.




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-27 and 36-37 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
26 and 36 recite that the multimeric CBM comprises two or more Vibrio cholerae NanH sialidases and/or two or more Streptococcus pneumoniae NanA sialidases.
Claims 27 and 37 recite that  the method of claim 25, wherein the multimeric CBM comprises 2, 3, 4, 5, 6, 7, 8, 9 or 10 Vibrio cholerae NanH sialidases and/or Streptococcus pneumoniae NanA sialidases. 
The recitation that the multimeric CBM comprises two or more Vibrio cholerae NanH sialidases and/or two or more Streptococcus pneumoniae NanA sialidases does not further limit the scope of claim 19 and 29 which requires that the sialic acid binding molecule comprising the CBM is not a GH33 sialidase.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Status of the Claims
Claims 19-38 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645